In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                               __________________

                               NO. 09-15-00444-CR
                               __________________

                      IN RE KENNETH SCOTT
__________________________________________________________________

                           Original Proceeding
            Criminal District Court of Jefferson County, Texas
              Trial Cause Nos. 08-04332, 08-04334, 08-04484
__________________________________________________________________

                          MEMORANDUM OPINION

      Relator Kenneth Scott seeks a writ of mandamus requiring the trial court to

grant him additional jail time credit. Scott alleges that he filed a motion to correct

the amount of jail time credited to him, but the trial court has not ruled on his

motion.

      Mandamus may issue to compel a trial court to rule on a motion that has

been pending before the court for a reasonable period of time. See In re Hearn, 137
S.W.3d 681, 685 (Tex. App.—San Antonio 2004, orig. proceeding). However, to

obtain mandamus relief for the trial court’s failure to rule on such a motion, a

relator must establish that (1) the motion was properly filed and has been pending

                                          1
for a reasonable time, (2) relator requested a ruling on the motion, and (3) the trial

court refused to rule. In re Sarkissian, 243 S.W.3d 860, 861 (Tex. App.—Waco

2008, orig. proceeding). Merely filing a motion with the trial court clerk does not

constitute a request that the trial court rule on the motion. Id. A relator must

provide a record establishing that his motion has awaited disposition for an

unreasonable time. In re Mendoza, 131 S.W.3d 167, 168 (Tex. App.—San Antonio

2004, orig. proceeding); see also Tex. R. App. P. 52.7(a)(1) (Relator must file with

the petition a certified or sworn copy of every document that is material to his

claim for relief and that was filed in any underlying proceeding.).

      Scott did not provide a copy of the motion, and he does not provide

documentation of what efforts he made to obtain a ruling from the trial court on the

motion. In addition, Scott does not provide documents supporting his alleged

entitlement to additional jail-time credit. See In re Sarkissian, 243 S.W.3d at 861;

In re Mendoza, 131 S.W.3d at 168; see also Tex. R. App. P. 52.7(a)(1). Therefore,

Scott has failed to establish that he is entitled to mandamus relief. Accordingly, we

deny the petition for writ of mandamus.

      PETITION DENIED.

                                                           PER CURIAM
Submitted on November 17, 2015
Opinion Delivered November 18, 2015
Do Not Publish
Before McKeithen, C.J., Horton and Johnson, JJ.
                                          2